RX FUNDS TRUST (formerly, the American Independence Funds Trust II) (the “Trust”) SUPPLEMENT DATED DECEMBER 28, 2015 TO THE SUMMARY PROSPECTUS DATED MARCH 1, 2015 (AS SUPPLEMENTED THROUGH SEPTEMBER 28, 2015) RX MAR TACTICAL MODERATE GROWTH FUND (formerly, the American Independence MAR Tactical Moderate Growth Fund) (TICKERS: MGZIX, MGZAX, MGZCX) This supplement to the Summary Prospectus, dated March 1, 2015, as supplemented through September 28, 2015, for the Rx MAR Tactical Moderate Growth Fund, a series of the Trust (the “Fund”), updates certain information in the Fund’s Summary Prospectus. As announced in a supplement dated August 3, 2015 to the Fund’s Summary Prospectus, effective July 31, 2015, the Advisory Agreement between American Independence Financial Services, LLC (“American Independence”), which is now known as RiskX Investments, LLC, the Fund’s adviser, (“RiskX Investments” or “Adviser”) and the Trust on behalf of the Fund, by its terms, and in accordance with certain provisions of the Investment Company Act of 1940, as amended (the “1940 Act”), was terminated upon the merger between American Independence and FolioMetrix, LLC (the “Transaction”). In anticipation of the Transaction, the Trust’s Board of Trustees, approved, in accordance with Rule 15a-4 under the 1940 Act, an interim advisory agreement (“Interim Agreement”) and a new advisory agreement (“New Agreement”), both between RiskX Investments and the Trust on behalf of the Fund. The Interim Agreement became effective on August 1, 2015. Under Rule 15a-4, an interim agreement may have a duration of up to 150 days and any compensation earned under the interim agreement must be held in an escrow account with the fund’s custodian.
